Interim Decision #2406

MATTER OF ABDELHADI
In Visa Petition Proceedings
A- 19289426
Decided by Board July 2, 1975
Petitioner, who was admitted to the United States for a permanent residence on April 8,
1974 as the unmarried daughter of a lawful permanent resident, seeks to accord
preference classification under section 201(a)(2) of the Inunigration and Nationality Act,
as amended, to beneficiary as her husband. The petitioner's lawful permanent resident
status is challenged on the basis of a letter contained in the record of proceedings which
was written by the U. S. Consul in Beirut, Lebanon and which indicates that the
petitioner may not have been entitled to lawful permanent resident status, the consul's
letter does not indicate under what circumstances the petitioner was interviewed or if
the alleged statements of petitioner were made under oath, and there is nothing in the
record to indicate that the petitioner was aware of the consul's letter (8 CFR 103.2(b)(2)), the matter is remanded so that petitioner may have an opportunity to rebut
the statements contained in the consul's letter, as well as to permit both the petitioner
and the Service to submit any further available evidence regarding the circumstances of
petitioner's marriage.
ON BEHALF OF PETITIONER: Petitioner pro se

The lawful permanent resident petitioner applied for preference
status for the beneficiary as her husband under section 203(a)(2) of the
Immigration and Nationality Act. In a decision dated October 4, 1974,
the officer in charge, •denied the petition on the grounds that the petitioner was not entitled to status as a lawful permanent resident. The
petitioner has appealed. The record will be remanded.
The petitioner was admitted to the United States on April 8, 1974, as
a lawful permanent resident. She had been granted second preference
status as the unmarried daughter of a lawful permanent resident.
In his decision, the officer in charge found that the petitioner was
married to the beneficiary, at the time of her admission and thus not
entitled to a second preference visa as the unmarried daughter of a
lawful permanent resident. He bases this conclusion on a statement
made in a letter written by the United States consul in Beirut. The
consul states that the petitioner
"informed us that her marriage had been registered on May 15 [19741 She acknowledged that she and (the beneficiary] had been married at her uncle's holm., around
October 1973 There appears to have been no written record at that time.

383

Interim Decision #2406
As I understand Muslim law as applied in Lebanon, a marriage would be considered
valid even if not registered."

There is no other evidence in the record which indicates that the petitioner may not have been entitled to lawful permanent resident status.
On appeal, the petitioner indicates that she married the beneficiary
when she returned to Lebanon at the end of April 1974. She states that

she was pregnant at that time and that the beneficiary is the father of
the child. A certificate in the record shows that the child was born May
16, 1974. Another certificate shows that the petitioner married the
beneficiary :Way 3, 1974. According to the statement of the petitioner
made on appeal, under Muslim law her marriage was a "predetermined
marriage." 7.t is not entirely clear what the petitioner means by this

statement, but apparently she is claiming that under Muslim law, she
was required to marry the beneficiary once she became pregnant by
him.
We note that the petitioner is presently in Lebanon and that the
Service is challenging the validity of her admission as a lawful permanent resident. We are confronted here with a visa petition in which the
petitioner has the burden of proving her qualifications to file the petition
and that the beneficiary is entitled to the status requested by the
petitioner, Matter of Brantigan, 11 I. & N. Dec. 493 (BIA 1966).
Normally the Immigration and Naturalization Service records would
satisfy the requirement of establishing the petitioner's status, 8 CFR
204.2(b). Here however, a substantial doubt as to petitioner's status has
been created by the consular report. In the present state of the record
before us we cannot approve this visa petition.
Our ruling here is solely in connection with the application before us.
It is not an adjudication that the petitioner is either excludable or
deportable in a proceeding in which the Service bears the burden of
proof, and will not act as an estoppel in any such proceeding. Cf. Matter
of Ideis, 14 a. & N. Dec. 701 (BIA 1974).
There is nothing in the record to indicate that the officer in charge
showed the petitioner the consul's letter. See 8 CFR 103.2(b)(2). The

consul's letter does not indicate under what circumstances the petitioner
was interviewed or if the alleged statements were made under oath.
Accordingly, we shall remand the record so that the petitioner may
have an opportunity to rebut the statements contained in the letter from
the consul, as well as to permit both the petitioner and the Service to
submit any further evidence available explaining the circumstances of
the petitioner's marriage.
ORDER: The record is remanded.

384

